IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,294-02


                            EX PARTE DANIEL LOCK, Applicant


                ON APPLICATION FOR WRIT OF HABEAS CORPUS
                          CAUSE NUMBER 94-085-K277-A
         IN THE 277TH JUDICIAL DISTRICT COURT WILLIAMSON COUNTY

       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and was sentenced to twenty-five years’ imprisonment. No direct appeal was taken.

       Applicant’s claim for pre-sentence jail time credit is dismissed. See Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief on all of Applicant’s other claims.

Filed: July 1, 2015
Do not publish